Citation Nr: 0606891	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a Board video conference in February 2004.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for PTSD has been 
obtained or requested by the RO, and he has been notified of 
the evidence needed to substantiate this claim.

2.  The veteran did not engage in combat during his time in 
active service.

3.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated January 1964 through December 1967; 
prior rating decisions; the veteran's contentions; VA records 
for outpatient treatment; VA examinations; private medical 
records; information from the U.S. Armed Services Center for 
Research of Unit Records; internet articles; the deck log 
book from the U.S.S. Union; and lay statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  Nevertheless, the Board is unable 
to accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which confirms his account of 
in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non- combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id. The claimant's assertions that he experienced combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id. However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  In the instant case, the appellant's 
Department of Defense Form 214 reports that the appellant did 
not receive decorations, medals, badges, commendations, 
citations, or campaign ribbons.  However, foreign or sea duty 
of approximately three years and 10 months was noted.  The 
appellant's military occupational specialty was reported as a 
projectionist.  His military occupational specialty does not 
indicate combat service.  There is no indication in the 
personnel records that he was assigned or participated in 
combat duties.

The appellant's personnel records indicate that in May 1964 
he was transferred for duty to the USS HAVEN.  In February 
1965 he was transferred to the Naval Base in San Diego, 
California.  In May 1965 he was transferred for duty to the 
USS COLUMBUS.  He was later transferred to the USS UNION from 
December 1965 through December 1967.  Information received 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in October 2001 included the 1966 and 
1967 command histories and deck logs submitted by the USS 
UNION, the veteran's unit of assignment.

The histories and deck logs document that the USS UNION 
anchored in Da Nang Harbor, Cam Ranh Bay, Chu Lai Harbor, 
Vung Ro Bay, Phan Rang Bat, and Qui Nhon Harbor.  The deck 
logs further document that "Mike Boats" were launched from 
the USS UNION.  However, the histories and deck logs do not 
document the veteran going ashore.  Therefore, not only do 
the appellant's personnel records fail to confirm combat 
service, but the available records for the ship on which he 
was stationed fail to confirm participation in combat 
activity.

Therefore, although the evidence shows that he served 
overseas, the evidence does not support the conclusion that 
the appellant personally engaged in combat with the enemy, 
and the provisions of 38 U.S.C.A. § 1154(b) do not apply.  
There must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  See Cohen 
v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).

The veteran contends that in his capacity as a motion picture 
operator and repairman, he was required to go ashore to 
procure movies for the crew aboard his ship.  He alleges that 
he often went ashore in a "Mike Boat" with the Petty 
Officer responsible for collecting the crew's mail.  The 
veteran stated that these excursions were very stressful for 
him.  In September 2001, the RO issued a letter to the 
veteran requesting more specific information regarding his 
stressors.  The veteran responded that these reported trips 
back and forth from his ship into the "hostile environment 
of the war zone" were very stressful.  No further 
elaboration was made.  
In April 2002, the veteran further alleged that he suffered 
from the traumatic news of his aunt, uncle and cousin's 
deaths.  The RO confirmed that the veteran's relatives died 
during his time in service.  While the Board acknowledges 
that this news was very difficult for the veteran, and 
sympathizes with his loss, the evidence of record does not 
show that this stressor alone is enough to entitle him to 
service connection for PTSD.  The DSM-IV states that an 
essential feature of PTSD includes learning about unexpected 
or violent death experienced by a family member.  This is a 
valid and confirmed stressor.

However, the March 2002 VA examiner stated that the deaths of 
significant family members while in service and the veteran's 
subsequent exposure to possible death in the line of duty, 
were sufficient stressors to produce and prolong the 
veteran's PTSD.  Additionally, the April 2005 addendum to the 
March 2005 VA examination stated that the news of the deaths 
in the veteran's family contributed to his PTSD, in that the 
grief and exposure to news of death combined with the 
veteran's own life threatening experiences contributed to his 
PTSD.  There is no medical evidence that states that the news 
of the deaths in the veteran's family alone is the cause of 
his current PTSD.
 
In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
life threatening in-service stressors.  Without specific 
identifying information such as dates, places, and/or names 
of individuals involved in the alleged stressor events, there 
is no possible way the events could ever be corroborated.  
The extensive deck logs for the USS UNION did not indicate 
that the veteran went ashore in Vietnam, nor did they 
establish that any party that did go ashore, met with enemy 
combatants.

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in- 
service stressors.  Indeed, as noted above, VA obtained 
records concerning the history of the ship upon which he 
served off the coast of Vietnam, as well as his personnel and 
service medical records, which do not confirm his 
allegations.

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty and 
additionally, there is no independent verification of his 
reported in-service stressors.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the November 2004 letter and the 
December 2002 and September 2005 statements of the case 
(SOC).  Since the letter and SOCs provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the SOCs, the 
veteran was provided with specific information as to why his 
claim was being denied and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§§ 3.156 and  3.159(b)(1) in both the December 2002 and 
September 2005 SOCs.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter did specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
not provided with his VCAA letter prior to issuance of the 
January 2002 rating decision.  The veteran is not prejudiced 
however, because he has been given ample opportunity to 
submit evidence in support of his claim, and he was informed 
of the requirements under the VCAA in his November 2004 VCAA 
letter and the December 2002 and September 2005 SOCs.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided with VA examinations in October 2002 and in 
March 2005.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

All available service medical records as well as VA medical 
records and private medical records pertinent to the years 
after service are in the claims folder and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The October 2004 Board remand also requested all 
available records from the Social Security Administration, 
but no records were found  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with SOCs which informed them of the laws 
and regulations relevant to the veteran's claims.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


